Action to recover damages for personal injuries, commenced in December, 1927, and marked off the calendar in 1930 and never restored. On the defendant’s motion to dismiss the complaint for lack of prosecution, the plaintiff failed to furnish any plausible excuse for the unreasonable delay. Order granting reargument and on reargument denying motion to dismiss reversed on the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. Lazansky, P. J., Seudder, Tompkins and Davis, JJ., concur; Johnston, J., dissents and votes to affirm.